Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant asserts that Hasegawa is silent with regard to the claimed first, second, third differences. This argument is not persuasive. Kato teach a position detection operation with three levels of sensitivity to detect the position relative to a target position with known steps therebetween. The language at issue in regard to Hasegawa isn’t entirely deficient in regard to Kato. The examiner appreciated and noted applicant’s unique context of driving a linked function hand and calendar indicator and the effect that operation would have on the detection process. In Kato the hand is a common time hand with an adjunct function display. As such Kato does not have a common drive train that has to cycle through a whole rotation to arrive at smaller steps to drive the function hand. As such in light of the amendment 4-29-2022 the examiner tried to give full weight and credit to this unique context as it applies to the limitations currently at issue. Plainly Kato has 1st, 2nd, 3rd positions with known relationships to the reference position – figure 6b. But in the context the examiner gave deference to it being not exactly the claim language owing to the feature of the linked drive train. That is to say the display of the calendar has a different gear ratio to the function display because they are kinematically linked and the operation of correction has to take into account this context as noted by applicants claim language (amendment 4-29-2022). The examiner cites Hasegawa because the contextual application is the same. The function hands and the calendar wheel are kinematically linked and detection operations must account for the unique context in question. Examiner’s position is that the combination of the prior art references would address the limitations in question. It would flow naturally to use Kato’s detection methodology in conjunction with Hasegawa’s linked kinematic chain to achieve the operation and function of the claims in the context of a date wheel which must be rotated some unique ratio relative to a display function indicator as taught by Hasegawa. That is to say that Kato clearly teaches calculating positions relative to reference values, but not during the process of driving the calendar wheel. While such a feature might be implied in Kato, it is clearly not explicitly detailed. Thus the examiner relies on Hasegawa for the feature of linking the calendar wheel and the function indicator so that the controller is configure to execute a process of driving the calendar wheel … a process of detecting … calculating – as claimed. As noted by applicant arguments 4-29-2022 the detection process does not pertain to detection during correction of a calendar – page 8. Thus the art and rejection were updated responsive to applicant’s concerns in this regard. Applicant’s concern that the primary conceptual reason for providing reference point determination was assembly does not detract from the art established motivation to know the reference position or to provide correction therefore as in the context of Hasegawa.  
The amendment language of the current amendment was not previously addressed. Thus the new grounds of rejection are the best response thereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20170017206) in view of Hasegawa (US 20140286138) and Fujisawa (US 20160259304)With regard to claim 1 Kato discloses an electronic timepiece (figure 1) comprising:
A dial (figure 1 – no reference numeral) indicating time (indexes 107 figure 1)
An hour hand (106a) over the dial (figure 1)
a function indicator configured to display information (109, 212 figure 2) other than time (108) over its respective dial (figure 1); 
the function indicator being driven by a second motor via a second wheel train (paragraph 66)
a calendar wheel having date information (paragraph 17) driven by the second motor in conjunction with the function indicator to display a date indicator via the display based on time (paragraph 17);
an indicator position detection mechanism configured to detect the function indicator at an indicator position detection position (214-216 figures 2-4); and
a controller (401 figure 4; 203 figure 2) configured to execute a process of driving the calendar wheel when a date is changed once a day (paragraph 73), and 
a process of first controlling the second motor (203e, 209),
the indicator position detection mechanism (figure 7, paragraphs 17, 66), and
Kato does not disclose the claimed:
A dial indicating time and having a window and a subdial therein, a size of the subdial being smaller than a size of the dial; and the date display comprising a window;
a process of detecting a current position of the function indicator
a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference;
the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel;
a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling;
a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection position; and
a process of adjusting the current position of the function indicator to a correct position based on the second and third differences. 
Incremental operation of 
Driving, reverse driving, detection, and calculation of combined date and function hand drive trains is known in the art. Hasegawa teaches codriving of a date wheel and function hand such that a process of detecting a current position of the function indicator a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference (figure 7); the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel (figures 2, 7); a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling (figure 7); a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection position (figure 7); and a process of adjusting the current position of the function indicator to a correct position based on the second and third differences (58, 59 figure 2; abstract; figures 3, 4, 6, and 7 with an emphasis on figure 7). Hasegawa teaches a dial indicating time and having a window and a subdial therein, a size of the subdial being smaller than a size of the dial (7, 59, 6, 58 figure 1), and a date wheel with date information displayed in a date window (7, 59 figure 1) connected to the same gear train as the function hand (58, 59 figure 2).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kato’s independently driven hands with at least one hand co-driven with a calendar wheel such that the system detects position of the driven hands using set detection points during operational driving and correction with Hasegawa’s system of driving, reverse driving, calculating drive positions including 1st, 2nd, and 3rd drive positions relative to set points to effect efficient driving of the system to achieve an effective combined function indicator hand with a calendar considering the nature of the combined day display having set angular variance between values in a large gear step count relative to the small gear step count of the function hand and considering the relative positions of the function hand driving, as taught by Hasegawa, such that Kato’s system as modified operates with a process of detecting a current position of the function indicator a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference; the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel; a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling; a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection position; and a process of adjusting the current position of the function indicator to a correct position based on the second and third differences, as taught by Hasegawa, further with a dial indicating time and having a window and a subdial therein, a size of the subdial being smaller than a size of the dial, and having a date displayed in a date window, as taught by Hasegawa. The reason for doing so would have been to achieve a function indicator hand driven with a combined gear train with a calendar function as taught by Hasegawa, and to display compound information in a limited space, as taught by Hasegawa.
Kato further fails to disclose the function indicating at least a power reserve level of a battery.
Fujisawa teaches a power reserve indicator on a subdial – 4 figure 2; paragraph 46. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kato’s system with an function indicator indicating at least a power reserve level of a battery on the subdial as taught by Fujisawa. The reason for doing so would have been to convey to the user the status of the power reserve as taught by Fujisawa. 

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20170017206) in view of Hasegawa (US 20140286138).
With regard to claim 2 Kato discloses an electronic timepiece comprising: a function indicator configured to display information other than time (108 figure 1) the function indicator being a hand (108 figure 1); a driver (209 figure 2) including a motor (abstract), the motor being configured to drive the function indicator (108, abstract); an indicator position detection mechanism (214-216) configured to detect the function indicator at an indicator position detection position (figure 3); and a controller configured to execute a process of controlling the driver and the indicator position detection mechanism to detect an indicator position of the function indicator (401 figure 4; control circuit figure 2); wherein the indicator position detection position is set to one position within the plurality of revolutions of the function indicator (Kato paragraphs 17, 66).
Kato does not disclose the claimed: “and not to display time” in regard to the function indicator; 
A calendar wheel driven in conjunction with the function indicator by the motor that drives the function indicator, the calendar wheel being driven for one day when the function indicator turns a plurality of revolutions; and a process of resetting the function indicator to a reference positions based on the detected indicator position and the indicator position detection position detected by the indicator position detection mechanism so as to correct the detected indicator position of the function indicator in a case in which the detected indicator position of the function indicator shifts from the reference position. 
Hasegawa teaches an indicator hand 58 figure 1 which is operable to display information, but not time information – figures 2-3. The functional indicator hand 58 is connected through a common gear train 68, 69 with the calendar wheel 59, wherein the indicator position detection position is set to one position within the plurality of revolutions of the function indicator 68, 69 figures 2, 7.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kato’s system to have at least one indicator hand displaying information other than time and not display time, as taught by Hasegawa, in conjunction with a calendar wheel driven in conjunction with the function indicator by the motor that drives the function indicator, the calendar wheel being driven for one day when the function indicator turns a plurality of revolutions, as taught by Hasegawa, wherein the indicator position detection position is set to one position within the plurality of revolutions of the function indicator, as taught by Hasegawa, such that a process of resetting the function indicator to a reference positions based on the detected indicator position and the indicator position detection position detected by the indicator position detection mechanism so as to correct the detected indicator position of the function indicator in a case in which the detected indicator position of the function indicator shifts from the reference position, as taught in part by Kato. The reason for doing so would have been to display compound information in a limited space as taught by Hasegawa and to know the position of those indicators, as taught by Kato.

With regard to claim 3 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein the controller executes a process of detecting the indicator position of the function indicator after a system reset (paragraph 85, the hands are set to reference positions).

With regard to claim 4 Kato and Hasegawa teach the electronic timepiece according to claim 2, further comprising: an operating member having a button or crown (104); the controller executes a process of detecting the indicator position of the function indicator when a command to set to a reference position is input based on operation of the operating member (paragraph 85).

With regard to claim 5 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein: the controller regularly executes the a process of detecting the indicator position of the function indicator (“every” - paragraph 18, claim 12)

With regard to claim 6 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein the controller process  of detecting the indicator position of the function indicator while driving the calendar wheel (paragraph 17; figure 7; Hasegawa – abstract; figure 7 the operation of driving the calendar requires proper operation of the function hand owing to the fact that the function hand operates on a smaller step range than the calendar due to the gear ratios involved therein).

With regard to claim 7 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein: the calendar wheel is a date wheel (paragraph 17); and the controller executes process of detecting the indicator position of the function indicator when a date is changed once a day (paragraph 17; figure 7).

With regard to claim 8 Kato and Hasegawa teach the electronic timepiece described in claim 2, wherein: a reference position of the function indicator and the indicator position detection process are different positions (there are at least three function indicator positions and at least three reference indication sensitivities. At least one of each is different than two of the other three); and the controller stores a movement control distance the function indicator is moved from the indicator position detection position to the reference position (paragraphs 87-88 the system knows the number of steps for each position. The system is capable of driving to the correct position indicators 108 for the reception status. Thus the system must know the correct number of steps between the reference position and the indication position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-18-2022
/SEAN KAYES/Primary Examiner, Art Unit 2844